Westbrook, J.
Section 531 of Code authorizes a demand for a bill of particulars, where an “ account ” is set out in answer. There is no “ account ” set out in answer. The motion to set aside demand is granted.
The motion to make the answer more definite and certain is also denied.
The remedy of the plaintiff, if he has any, is to move the court to compel the defendants to furnish the particulars of these counter-claims.
This conclusion is not inconsistent with my construction of section 531. That section applies to matters of “ account,” in which, without motion, a demand of particulars can be made.
In this case it is held the remedy is to procure items of counter-claims by a motion.